Order entered September 15, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00910-CR

                             ANGEL RICARDO RAZO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F13-60370-L

                                             ORDER
       The record was due August 4, 2017. When it was not filed, we notified official court

reporter Victoria Franklin that it was overdue. Ms. Franklin, in turn, notified us that Debi Harris

was the reporter who reported the proceedings and that she had contacted Ms. Harris to let her

know that the record was past due. To date, the reporter’s record has not been filed and we have

had no correspondence from Ms. Harris.

       We ORDER court reporter Debi Harris to file, within FIFTEEN DAYS of the date of

this order, the complete reporter’s record in this appeal. We caution Ms. Harris that the failure to

file the reporter’s record by that time will result in the Court taking whatever remedies it has

available to ensure the complete reporter’s record in this appeal is filed.
        We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; to Victoria Franklin, official court reporter of the

Criminal District Court No. 5; to Debi Harris, official court reporter auxiliary 8; and to counsel

for all parties.




                                                     /s/     LANA MYERS
                                                             JUSTICE